Citation Nr: 0106762	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to May 1946.  
He died in June 1978.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The Board observes that in a November 1999 statement, the 
appellant indicated that physicians have suggested to her 
that there is a relationship between the veteran's death and 
his service-connected disability.  However, it does not 
appear that the RO requested any information from the 
appellant concerning treatment the veteran received from 
these unidentified physicians or invited her to submit 
statements from these physicians to support her contentions.  
Accordingly, the Board finds that the appellant should be 
afforded an opportunity to submit such evidence prior to a 
final disposition of the appeal.

The Board further observes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation deleted the well-grounded claim requirement and 
also sets forth provisions for VA assistance to claimants 
under certain circumstances.  Accordingly, a review of the 
appellant's claim under the new legislation is required 
before the Board may proceed with appellate review.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

2.  The RO should contact the appellant 
and inform her of the evidence necessary 
to support her claim.  In particular, the 
appellant should be afforded the 
opportunity to submit statements and 
records from the physicians who 
reportedly suggested a relationship 
between the veteran's death and his 
service-connected disability.  The 
appellant should be informed that if she 
desires the RO's assistance in obtaining 
this information that she should complete 
and return an authorization for release 
of records.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




